06/15/2020



                                                                              Case Number: DA 20-0021




         IN THE SUPREME COURT OF THE STATE OF MONTANA
                        Case No. DA 20-0021

IN THE MATTER OF THE
GUARDIANSHIP AND                                ORDER GRANTING MOTION
CONSERVATORSHIP OF                             FOR EXTENSION OF TIME TO
                                                  FILE RESPONSE BRIEF
   A.M.M.



      Co-Conservators/Appellees Paul J. McCann, Jr. and Douglas J. Wold having

filed a Motion for Extension of Time to File Response Brief, and good cause

appearing therefor;

      IT IS HEREBY ORDERED that the co-Conservators’/Appellees’ Response

Brief shall be filed on or before June 30 2020.



ELECTRONICALLY DATED AND SIGNED.




                                                                   Electronically signed by:
                                      Page 1 of 1                        Mike McGrath
                                                            Chief Justice, Montana Supreme Court
                                                                         June 15 2020